Citation Nr: 0427303	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  96-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected musculoskeletal low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the above claim.

In October 1998, the Board remanded this matter to the RO for 
additional development.  Then, in January 2000, the Board 
denied the claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2000, the veteran and VA filed a Joint 
Motion For Remand and for a Stay of Proceedings.  A May 2000 
Order of the Court granted the joint motion and vacated the 
Board's decision.  In December 2000, the Board remanded the 
matter to the RO for additional development consistent with 
the Joint Motion.  The case has been returned to the Board 
for further appellate review.

In September 1997, the RO denied entitlement to service 
connection for a bilateral knee condition.  In October 1998, 
the veteran submitted a statement in which he requested an 
appeal "based on new evidence."  The Board construes this 
statement as a claim to reopen, but as this claim has not 
been adjudicated, it is referred to the RO for appropriate 
action.

The present claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board's December 2000 remand included a request for a VA 
examination that would include a review of the claims file 
and a discussion of limitation of motion and additional 
functional loss.  See generally DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  The resulting 
February 2002 VA examination was inadequate in these respects 
and unclear in other respects.  To ensure compliance with the 
Board's remand orders, a re-examination must be conducted.

The criteria for evaluating disorders of the spine were 
amended on September 23, 2002, and again on September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The RO has not had the 
opportunity to consider whether the new criteria should be 
applied in this case, and this should be accomplished on 
remand as well.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.

Finally, the duty to assist extends to obtaining records of 
the Social Security Administration (SSA) where they may be 
relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  In May 2001, the veteran 
indicated that he was filing an SSA claim for supplemental 
security income on the 



basis of disability ("SSDI").  The RO should take this 
opportunity on remand to request pertinent records from SSA.
     
Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.  It 
appears that the veteran currently resides 
in Oregon, and the notification must be 
mailed to him at his correct address.

2.  Make arrangements to obtain any 
pertinent records from SSA.  If no such 
records are available, that fact should be 
indicated in the claims file.

3.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his low 
back.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
musculoskeletal low back strain.  The 
examiner should specifically document 
whether there is any ankylosis of the 
spine.  The examiner should also 
identify any orthopedic and neurological 
findings related to the service-connected 
low back disability and fully describe 
the extent and severity of those 
symptoms.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Further, the examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected low 
back disorder upon his ordinary activity, 
including employment.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the September 2002, 
September 2003, and June 2004 regulatory 
revisions for rating the spine.  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

